The determination of the New York State Division of Housing *853and Community Renewal denying a petition for administrative review and confirming a determination of the Rent Administrator denying the petitioners’ applications to adjust certain initial legal regulated rents pursuant to Emergency Tenant Protection Regulations § 2502.3 (b) based on the presence of unique or peculiar circumstances had a rational basis and was not arbitrary or capricious. The petitioners failed to meet their burden of proving, inter alia, that the rents in their apartment buildings differed substantially from the rents generally prevailing in the same area for substantially similar housing accommodations. Therefore, the determination of the Rent Administrator was properly confirmed (see CPLR 7803 [3]; Emergency Tenant Protection Act of 1974 § 9 [McKinney’s Uncons Laws of NY § 8629 (a) (L 1974, ch 576, sec 4, § 6, as amended)]; Matter of Rowe v Calogero, 56 AD3d 567 [2008]; Matter of Delillo v New York State Div. of Hous. & Community Renewal, 45 AD3d 682, 683 [2007]; Harding v Calogero, 45 AD3d 363 [2007]; Matter of Melendez v New York State Div. of Hous. & Community Renewal, 304 AD2d 580; Matter of Marciano v Roldan, 294 AD2d 440 [2002]).
The petitioners’ remaining contentions are without merit. Mastro, J.P, Fisher, Angiolillo and Leventhal, JJ., concur.